On Petition foe a Reheabing.
Elliott, C. J. —
We have carefully examined the record as requested in the petition for a rehearing, but can find no reason for changing our opinion. The return of the clerk to the certiorari shows that the long-hand report was not part of the bill of exceptions at the time it was signed, because the stenographer’s manuscript can not be incorporated in the record by reference and the use of the words “ here insert.” It must be incorporated in the bill before it is signed.